Citation Nr: 0022508	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1997 by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

2.  The veteran's psychiatric symptoms are mainly 
characterized by some irritability episodes of anxiety with 
depression, but he has been described as oriented and not 
delusional.

3.  There is no credible evidence showing that the symptoms 
of the veteran's service-connected anxiety disorder produce 
or create occupational and social impairment with reduced 
reliability and productivity.

4.  There is no credible evidence that the current 
manifestations of the veteran service-connected psychiatric 
produce considerable impairment in his ability to establish 
or maintain effective or favorable relationships with people; 
neither is there competent or credible evidence showing that, 
because of his psychoneurotic symptoms, his reliability, 
efficiency, and flexibility levels are so reduced as to 
result in considerable industrial impairment.



CONCLUSIONS OF LAW

1.  The schedular criteria in effect after November 1996 for 
an evaluation greater than 30 percent for an anxiety disorder 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.20, and 4.130, Diagnostic Code 9400 
(1999).

2. The schedular criteria in effect before November 1996 for 
an evaluation greater than 30 percent for an anxiety disorder 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.20, and 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Factual Background

A review of the claims file reveals that the veteran's 
service-connected anxiety disorder evolved from in-service 
diagnoses of hysterical torticollis and severe hysteria-type 
psychoneurosis to a diagnosis of "conversion reaction" (see 
November 1949 report of neuropsychiatric examination, which 
links the veteran's neuropsychiatric condition to an in-
service neck injury).  A May 1959 neuropsychiatric 
examination report re-characterized the veteran's condition 
as an "anxiety reaction, chronic with conversion features" 
and described the veteran as tense and apprehensive with a 
flattened affect.  His judgment was described as adequate and 
his insight was superficial.  

An August 1962 VA neuropsychiatric examination report 
described the following symptomatology:  

Mildly tense.  Appropriate emotional 
responses.  Complains that he is tense 
[and] restless.  Suffers from frequent 
headaches [and] sleeps poorly.  States 
that he jumps in bed at night.  Is easily 
upset, especially so on the job.  
Complains that they apply a lot of 
pressure on him at the job...Worries about 
himself because he never feels well.  
Feels depressed because he has not been 
able to see his parents in Puerto Rico 
for the past three years...No ideas of 
reference, delusions or hallucinations.

A diagnosis of chronic anxiety reaction was rendered by the 
examiner.

A February 1970 VA psychiatric examination report included 
the following relevant findings:

[The veteran's] affect is inappropriate 
and his mood euphoric.  His speech is 
logical, coherent and relevant.  The 
voice is of a normal tone and volume.  
His stream of thought is spontaneous.  
There is no blocking and no cloudiness of 
consciousness.  The patient admits visual 
hallucinations in which shadows pass in 
front of his eyes.  He admitted auditory 
hallucinations at night in which his name 
is called...

The examiner offered a diagnosis of chronic anxiety neurosis.

Similar symptomatology and diagnoses were described in April 
1971 and February 1974 VA psychiatric examination reports.  

The veteran's disability was originally evaluated as 30 
percent disabling, effective from April 1946, and following 
several subsequent rating adjustments, was restored to 30 
percent disabling, effective October 1964.  The present 
appeal was initiated by an August 1996 claim for increase 
wherein the veteran argued that his condition has worsened.  

Outpatient treatment reports dated between November 1994 and 
October 1995 indicate that the veteran was being treated at a 
VA clinic for his psychiatric condition and was medicated 
with Buspar and Prozac.  During this time the veteran was 
coping with living alone while his wife (from whom he has 
since divorced) was convalescing in a nursing home.  Typical 
symptoms included anxious and depressed mood, with poor 
judgment and insight.  He was coherent, relevant, logical and 
oriented in all three spheres.  There were no perceptional 
disorders reported, he was not delusional, and he did not 
display suicidal or homicidal tendencies during that time 
period.  

An October 1996 VA mental disorders examination report shows 
that the veteran related that he then lived with his present 
wife and that he last worked (at Builders Square) in 1994 but 
stopped working due to episodes of vertigo.  He complained to 
the examiner rather vaguely about anxiety and the examiner 
noted that it was difficult to interview him because he 
seemed to be somnolent due to the effects of his medication.  
The examiner related the following observations upon physical 
examination:  

[The veteran] is relevant, coherent and 
logical in his answers.  He seems to be 
somewhat depressed underneath with very 
poor adjustment to his age and physical 
conditions that he has, referring 
irritability and some episodes of 
anxiety.  He is not suicidal or 
homicidal, not delusional or 
hallucinating.  The affect is adequate 
and the most noticeable mood is of some 
depression.  He is oriented in person, 
place and time.  Memory and intellectual 
functioning are adequate.  Judgment is 
maintained.  Insight is poor.  

The examiner offered a diagnosis of "anxiety; not otherwise 
specified with depression" and assigned the veteran a Global 
Assessment of Functioning (GAF) score of 60-65.

In his June 1997 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran stated in relevant part as follows:

I am unable to perform in any type of 
occupation due to my S.C. disability.  I 
am on constant mental hygiene clinic 
treatment at VAMC... for which I drink 
daily medications.  I have depressed 
mood, anxiety, suspiciousness, panic 
attacks daily, chronic sleep impairment, 
memory loss, impaired judgment, impaired 
abstract thinking, disturbances of 
motivation and mood, loss of social and 
industrial ability, crying spells, 
dementia, delusions, hallucinations, 
[and] disorientation.  

A July 1997 CT scan report of the veteran's brain gives an 
impression of "normal non-enhanced CT scan of the brain."

Ponce Psychiatric Associates (PPA) treatment reports covering 
the period between June and August 1997 were reviewed.  In 
the June 1997 initial evaluation, the examiner noted 
subjective complaints including hallucinations ("voices that 
call my name"), increased irritability, decreased self-care 
and grooming, somnolence during the daytime, poor sleep at 
night, increased irrelevant and illogical speech, and 
episodes of increased tearfulness.  Suicidal/homicidal 
ideation was denied.  On examination, the veteran was fairly 
cooperative and calm but disoriented (only oriented as to 
person).  Speech was irrelevant and incoherent and affect was 
blunted.  Memory was grossly impaired and judgment and 
insight were poor.  He was diagnosed with a major depressive 
disorder and assigned a GAF score of "35/60."  

In an August 1997 PPA psychotherapy treatment entry, it was 
reported that the veteran's wife had stated that his 
persecutory delusions have decreased slightly but that he was 
still occasionally preoccupied with "a man inside his 
house."  
 
At his September 1997 hearing before the RO, the veteran did 
not testify.  However, his wife testified and informed the 
hearing officer that she had been married to the veteran for 
two and a half years.  She further testified that the 
veteran's medication helped to keep him calm during periods 
of hallucination and with his sleep.  She stated that the 
veteran does not participate in activities around the house 
but that he rather sits and stays in one spot unless she 
"makes him do something to keep him occupied."  Transcript 
of Hearing (Transcript) at page 4.  It was further elicited 
in the veteran's wife's testimony that he has no financial 
responsibility and that she is "in charge of everything," 
including dispensing his medication.  Transcript at page 5.  
He may try to engage in a hobby, "but after a moment he 
stops and goes and sits down or lies down."  She testified 
that the veteran does not socialize with neighbors and that 
he has no friends.  The veteran stopped working at Builders 
Square in "1994 or 1995" because "he was always nervous, 
and he had to talk with the public and so forth, and this 
affected him."  Transcript at page 7.  She also testified 
that the veteran does not demonstrate suicidal or homicidal 
tendencies but that his worst symptoms are his hallucinations 
and fear of being followed and persecuted, which occur daily.  
Transcript at page 8.  Finally, the veteran's wife testified 
that upon leaving his job at Builders Square, he had not made 
any attempts to find another job.  Transcript at page 8.

VA outpatient treatment reports from the period between 
January 1997 and July 1999 were reviewed.  In a July 1997 
entry, the examiner noted that the veteran's wife related to 
him that he had changed since their marriage two years ago - 
that he hardly ever talked to her and that he sometimes 
seemed confused even in his own home.  She further stated 
that the veteran had an "episode" where he did not sleep, 
did not bathe himself, and had crying spells.  Further, his 
wife stated that the veteran kept saying that there was 
"someone in the house."  

Pursuant to a November 1999 VA Social and Industrial Field 
Survey, a social worker visited the veteran and his wife at 
their home.  He noted that upon arrival the veteran was in 
the bedroom and came out when his wife summoned him.  The 
veteran was clean and shaven.  The wife told the social 
worker that the veteran almost never talked to anyone and 
that he spent his day in his bedroom watching television.  
The social worker also interviewed a neighbor, who informed 
him that the veteran is a cordial person who converses with 
his neighbors and is always willing to help others.  The 
neighbor also stated that the veteran could sometimes be seen 
in the yard feeding chickens, that he drives his car at 
times, and that he "observes normal behavior."

The most recent VA mental disorders examination report that 
was conducted in connection with the November 1999 VA Social 
and Industrial Field Survey revealed that the veteran did not 
respond to any questions, avoided eye contact, and did not 
bring any complaint.  The veteran's wife told the examiner 
that he could not respond due to the effects of his 
medications and that she had to take care of him.  Objective 
findings were as follows:

The veteran came to the office, 
overweight, adequately dressed and 
groomed, walking with a cane.  He did not 
respond to any questions, made no sounds, 
avoided eye contact, stood and looked 
around.  Appears to be a clear voluntary 
behavior.  

The examiner diagnosed the veteran with "generalized anxiety 
disorder, by record," assigned a GAF score of 90, and 
concluded that "based on the observed behavior and the 
Social and Industrial Field Survey, we consider that the 
veteran's behavior is voluntary, with his wife's 
collaboration, with secondary gain intentions."  

Legal Analysis

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Because the appellant's claim of entitlement to an increased 
rating for his anxiety disorder was initiated before the 
rating criteria for evaluating mental disorders were changed 
on November 7, 1996, the Board will review the claim under 
both, the old and current criteria, in order to assign him a 
disability evaluation under the criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

Under the criteria for rating mental disorders that became 
effective November 7, 1996 (new criteria), a 100 percent 
evaluation is assigned when the mental disorder results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned under the new criteria 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 50 percent evaluation is assigned under the new criteria 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent rating is assigned under the new criteria for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 7, 1996.  

Under the criteria for rating mental disorders that was in 
effect prior to November 7, 1996 (old criteria), a 100 
percent evaluation is assigned for a mental disorder when one 
of the following three criteria are met:  (1) the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or (2) there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or (3) when the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet.App. 95, 97-99 (1994).  

A 70 percent evaluation is assigned under the old criteria 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

A 50 percent evaluation is assigned under the old criteria 
when there is considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to produce considerable industrial impairment.  

A 30 percent evaluation is assigned under the old criteria 
when there is definite impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to produce definite industrial impairment.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1996).

Before the Board can apply the facts of this case to the 
diagnostic criteria outlined above, it must make a 
determination regarding the credibility of both the veteran 
and his wife.  As stated above, the examiner who conducted 
the most recent VA mental disorders examination in 1999, 
opined in effect, that the veteran and his wife have 
collaborated in presenting a distorted disability picture for 
the purpose of securing monetary gain in the form of an 
increased rating.  Specifically, the examiner stated that the 
veteran's lack of responses to any of the examiner's 
questions and avoidance of eye contact upon examination was a 
voluntary behavior.  While the wife has stated that the 
veteran's behavior was due to the effects of medication, the 
Board finds the examiner's version more credible given his 
impartiality, and medical expertise and experience, in light 
of the other evidence on file.  Following a review of the 
entire history of the veteran's psychiatric disability and 
the patterns of his symptomatology, the Board notes the 
improbability that after fifty years of coherent interaction 
with his care providers, the veteran would suddenly lose his 
ability to so interact.  This would be in harmony with the 
opinion of the psychiatrist who recently examined the 
veteran.  This finding is further supported by the recent 
statements of the veteran's neighbor, who indicated that the 
veteran is a cordial person who converses with his neighbors, 
is always willing to help others, and who otherwise displays 
"normal" behavior.  

The Board's finding (based on the examiner's expert medical 
opinion and on the veteran's entire medical history) that the 
veteran's behavior at his most recent VA psychiatric 
examination would be inconsistent with the criteria required 
for a higher rating under either, the new or the old 
criteria.

A review of the records contained in the veteran's claims 
file reveal that he was divorced from his previous wife in 
May 1995 and that he married his present wife in July 1995.  
Notably, soon after July 1995 the veteran's purported 
disability picture changed dramatically.  The 1994-1995 VA 
outpatient treatment reports show that, while depressed and 
anxious, the veteran was coherent, relevant, logical and 
oriented in all three spheres.  Suddenly, following the 
filing of a claim for an increased rating in August 1996, the 
veteran displayed "somnolent" behavior during his October 
1996 VA examination, although at this point he denied 
hallucinations or delusions.  By the time the veteran filed 
his June 1997 VA Form 9, he claimed to incur several 
additional symptoms (previously unreported and medically 
undocumented), several of which match verbatim the above-
cited diagnostic criteria for mental disorders.  This alleged 
dramatic deterioration in the veteran's mental condition was 
then documented in June and August 1997 PPA treatment 
reports, which, as cited above, related the veteran's new 
symptomatology and described his speech as "irrelevant and 
incoherent."  Finally, it has been alleged that the 
veteran's condition was so severe that he was entirely unable 
to communicate at his September 1997 hearing before the RO.  
However, given the recent opinion of the VA psychiatrist and 
the findings gathered in connection with the VA Social and 
Industrial Survey, and in consideration of the entire record, 
the Board finds the veteran does not currently meet the 
criteria for a 50 percent evaluation for his anxiety disorder 
under the new criteria because there is no credible evidence 
that he incurs occupational and social impairment with 
reduced reliability and productivity.  While the veteran's 
wife testified at hearing that the veteran stopped working at 
Builders Square because of his nervousness and inability to 
interact with the public (Transcript at page 7), the veteran 
stated at his October 1996 VA mental examination that he 
retired because of vertigo, a condition which has not been 
linked to his service-connected disability.  Further, the 
veteran's wife testified that he has not made any additional 
attempts to find another job (Transcript at page 8).  With 
regard to social impairment, the Board notes the veteran's 
wife's contentions that he stays isolated and does not 
maintain any friendships.  However, this is contradicted by 
the veteran's neighbor, who informed the social worker that 
the veteran is a cordial person who converses with his 
neighbors and is always willing to help others.  Given the 
veteran's wife's established lack of credibility, the Board 
accepts as credible, the findings obtained during the VA 
Social and Industrial Survey.  Because there is no credible 
evidence showing that the veteran's service-connected anxiety 
disorder is so severe as to cause occupational and social 
impairment with reduced reliability and productivity, the 
Board must find that the new criteria for an evaluation 
greater than 30 percent for an anxiety disorder are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.20, and 4.130, Diagnostic Code 9400 (1999).

A similar finding is warranted under the old criteria.  There 
is no credible evidence that the veteran incurs considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  Neither is there 
credible evidence to show that, because of his psychoneurotic 
symptoms, his reliability, efficiency, and flexibility levels 
are so reduced as to result in considerable industrial 
impairment.  For these reasons, the Board must find that the 
old criteria for an evaluation greater than 30 percent for an 
anxiety disorder are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, and 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1996).

Finally, it is unclear whether the RO expressly considered 
referral of the veteran's claim for an increased evaluation 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

ORDER

A claim of entitlement to an increased rating for an anxiety 
disorder is denied.




		
	JOAQUIN AGUAYO-PERELES	
	Member, Board of Veterans' Appeals



 

